DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-15, 19-21, 25, 30-33 and 36 are cancelled.
Claims 16-18, 22-24, 26-29, 34-35 and 37-41 are pending and examined herein.

Applicant’s Response
Applicant's response, filed January 12, 2021, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statements
The Information Disclosure Statements filed on January 7, 2021 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Annotated and signed copies of the IDS documents are included with this Office Action.

Specification
The use of the term Bluecore (pg. 15, line 12), WiFi (pg. 2, line 25; pg. 15, line 10), ZigBee (pg. 2, line 25; pg. 15, line 10) which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: 
The term “ad hoc” and the term “via” should be italicized since they are foreign words (Latin phrases). See, for example, pg. 2, line 24; pg. 15, line 7; and the term “via” in at least pg. 5, line 12; pg. 10, line 14 and pg. 19, line 11.
At Page 25, line 24 the numeric reference for the “portable telecommunication device” should be changed from “21” to “22”. The Specification and the drawings use numeric reference “21” for the sensor module and numeric reference “22” for the portable telecommunication device.
At page 28, line 10 the term “portable telecommunication module 22” should be replaced with “portable telecommunication device 22” or, a difference numeric reference assigned to the portable telecommunication module. The Specification and the drawings use numeric reference 22 when referring to the telecommunication device.
Appropriate correction is required.

Claim Objections
Claims 29 and 34 are objected to because of the following informalities:  
In claim 29, line 3 “of” between “physiological sensor” and “a plurality of physiological sensors” should be replaced by “from” so that the clause reads: “activating a physiological sensor from a plurality of physiological sensors of a user-configurable earpiece....” .  
In claim 34, “the” should be inserted before “processing” and before “sensing”. 
Appropriate correction is required.

Claim Interpretation
	Recitations directed to attributes of data, intended use and intended outcomes are not considered as limiting the scope of the methods recited in the claims herein. These recitations include:
“.....the sensed physiological information is associated with the selected physiological assessment” in claim 16, lines 15-16. Since the claim does not recite a positive, active step of associating “sensed physiological information” with a selected physiological assessments this recitation is interpreted as an attribute of the sensed physiological information and is not considered as limiting the scope of the claim.
In claims 16, 22, 26, 29, 37, 38 and 41, the recitation that the earpiece is “user-configurable” is interpreted as an attribute of the earpiece and is not considered as limiting the methods recited in the claims.
In claim 16, lines 7-8; claim 38, lines 4-5 and claim 41, lines 8-9 the recitation that the downloaded algorithm “is specialized for the selected physiological assessment” is interpreted as an attribute of the algorithm and does not further limit the step of downloading said algorithm. 
“wherein the user-configurable earpiece comprises a hearing aid” in claims 22 and 37. This recitation is directed to an attribute of a device (user-configurable earpiece) and is not considered as further limiting the recited methods of claims 16 and 29.
The following recitations in claims 23, 24, 27 and 40 are interpreted as intended outcomes of the processing and analyzing steps:
“to determine a stress level of the subject” in claim 23.
“to determine a source of stress to the subject” in claim 24.
to reduce motion artifacts that may be present in the sensed physiological information” in claim 27.
“to generate the physiological assessment information” in claim 40.
If the Applicant’s intention is to recite that the method in claims 23, 24, 27 and 40 includes  determining  a stress level of the subject, determining  a source of stress to the subject,  reducing motion artifacts that may be present in the sensed physiological information and generating  the physiological assessment information based on the processing of the physiological information and the location information the claims should be amended to recite positive, active steps for such purposes.
 “wherein the motion sensor is configured to detect subject head motion” in claim 28. This recitation is directed to an intended use of a motion sensor. If the Applicant’s intention is to recite that the claimed method includes a step of detecting head motion, the claim should be amended to recite positive, active steps for such purpose.
“.....that selects a physiological assessment from a plurality of physiological assessments” in claim 38, lines 4-5. This recitation ins directed to an intended outcome of detecting an operation of the user-selectable switch.

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18, 22-24, 26-28, 38, 40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 16, lines 8-9 and claim 41, lines 3-4 recite: “selecting a physiological assessment from a plurality of physiological assessments based on an operation of a user-selectable switch by the subject”. 
A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because there is no support for the selection of a physiological assessment based on an operation of a user-selectable switch. The originally filed Specification at pg. 57, lines 23-26 describes: 
The health and environmental sensors utilized with earpiece modules and other wearable monitoring apparatus, according to embodiments of the present invention, can operate through a user-selectable switch on an earpiece module.

The originally filed Specification at pg. 57, lines 33-34 and pg. 58, lines 1-8 describes the following:
A wearable monitoring device 10 may be configured such that user
preferences can be “downloaded” wirelessly without requiring changes to the earpiece monitor hardware. For example, an earpiece concerned about a heart condition may wish to have the signal processor 13 focus on processing pulse signature, at the expense of ignoring other physiological or environmental parameters. The user may then use the portable telecommunication device 22 to download a specialized algorithm through the web. This may be accomplished through existing wireless infrastructure by text-messaging to a database containing the algorithm. The user will then have an earpiece module suited with analysis software specialized to the needs and desires of the user”.

 As such, the disclosure as filed, provides support for the operation of sensors via a user-selectable switch and, provides support for downloading preferences and for selecting and downloading a specialized algorithm to focus processing in a particular assessment. Within the scope of the claimed invention and based on the description in pages 57-58, the preferences are interpreted as including a preferred or desired physiological assessment (i.e. the user is interested on monitoring heart conditions). However, the disclosure does not provide support for the selection of an assessment via a switch. Moreover, Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the claim limitation “selecting a physiological assessment from a plurality of physiological assessment based on an operation of a user-selectable switch by the subject”  in the application as filed.
Claim 38 recites: “wherein activating the physiological sensor of the user- configurable earpiece based on the operation of the user-selectable switch by the subject comprises detecting an operation of the user-selectable switch that selects a physiological assessment from a plurality of physiological assessments”. A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because there is no support in the originally filed Specification for the activation of a physiological sensor based on an detecting an operation of the user-selectable switch that selects a physiological assessment from a plurality of physiological assessments.
The originally filed Specification at pg. 57, lines 23-26 describes:
The health and environmental sensors utilized with earpiece
modules and other wearable monitoring apparatus, according to embodiments of
the present invention, can operate through a user-selectable switch on an earpiece module.

The disclosure does not provide support for activating a physiological sensor based on detecting an operation of a user-selectable switch. Moreover, Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the claim limitation “selecting ”  in the application as filed.
Claims 17-18, 22-24, 26-28 and 40 are rejected for depending on a rejected base claim.

Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 22-24, 26-29, 34-35 and 37-41 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 16, lines 14-16 recites: “generating physiological assessment information about the subject by focusing processing on the sensed physiological information that is associated with the selected physiological assessment”.
There is lack of antecedent basis in the claim for “the sensed physiological information that is associated with the selected physiological assessment” as there is no recitation in the claim that a physiological assessment is “associated” with sensed physiological information. Claim 16 only recites sensing physiological information associated with a user-configurable earpiece. 
The Examiner suggests amending the claim to recite “the sensed physiological information 
Clarification is requested.
Claim 16, lines 14-16; claim 29, lines 10-12 and claim 41, lines 15-17 recite: “generating physiological assessment information about the subject by focusing processing on the sensed physiological information that is associated with the selected physiological assessment” (claim 16), “.....on the physiological information sensed by the activated physiological sensor” (claim 29)  and “.....on the physiological information associated with the selected physiological assessment” (claim 41).
It is unclear what aspect of the “processing” is being “focused” on for the generation the physiological assessment information. The claim does not recite a step of processing. The claim only recites that the processing “is focused” (i.e. directed ) on the physiological information. The recitation that processing is focused on sensed physiological information does not provide the generation of physiological assessment information. While claim 16 at lines 17-18, claim 29 lines 13-14  and claim 41 at lines 18-19 recite that processing is performed by at least one processor executing an algorithm, this recitation only sets forth how the processing is performed (i.e. by at least one processor executing an algorithm). There is no positive active step of processing the physiological information. The Applicant’s originally filed Specification at pg. 32, line 35 and pg. 33, line 1 refer to “algorithms for processing personal health and environmental data.....”.
Page 34, lines 15-17 describes: 
“In some embodiments, at least one algorithm is configured to focus processing resources on the extraction of physiological and/or environmental information from the various environmental and/or physiological sensors”. 

Page 58, lines 1-8 describes: 
“For example, an earpiece concerned about a heart condition may wish to have the signal processor 13 focus on processing pulse signature, at the expense of ignoring other physiological or environmental parameters. The user may then use the portable telecommunication device 22 to download a specialized algorithm through the web. This may be accomplished through existing wireless infrastructure by text-messaging to a database containing the algorithm. The user will then have an earpiece module suited with analysis software specialized to the needs and desires of the user.”

Clarification is requested as to whether the claims require a step of processing the sensed physiological information and then applying the algorithm to the processed information to generate 
For examination purposes the claims will be interpreted as requiring processing the physiological information and, generating physiological assessment information by applying an algorithm to the processed physiological information.
Claim 38, lines 2-5 recites: “wherein activating the physiological sensor of the user-configurable earpiece based on the operation of the user-selectable switch by the subject comprises detecting an operation of the user-selectable switch that selects a physiological assessment from a plurality of physiological assessments” .
The recitation that a sensor is activated by detecting an operation that selects an assessment is unclear as to whether the claim requires activating a sensor or, whether it requires detecting an operation of the switch or, whether it requires a selection of a physiological assessment, or, whether said selection is based on or, results from the activation of the switch. The claim, as currently recited, does not set forth a relationship between the act of activating a switch and the outcome of a selection of a physiological assessment. In addition, clarification is requested as to whether the “operation” of the switch by the subject to activate the sensor is related to the “operation” of the switch that is “detected” and “that selects a physiological assessment”. 
For examination purposes the claim will be interpreted as requiring the selection of a mode of operation during which a physiological parameter is assessed and initiating said assessment via a user selectable switch will be interpreted as meeting the claimed limitation.
In claim 39, lines 2-3 there is lack of antecedent basis in the claim for “processing the physiological information to generate physiological assessment information about the subject”. Claim 29 as currently amended, from which claim 39 depends, does not recite a positive active step of processing focusing processing”. If the Applicant’s intention is to set for the that the method requires a step of processing the physiological information, the claim should be amended accordingly.
Clarification is requested.
Claim 41, lines 5-7 recites: “activating one of a plurality of physiological sensors on a user-configurable earpiece that is associated with the selected physiological assessment via a command wirelessly sent to the user-configurable earpiece via a portable telecommunication device”.
There is lack of antecedent basis in the claim for “one of a plurality of sensors .........that is associated with the selected physiological assessment” as there is no recitation in the claim that the selected physiological assessment is associated with a selected physiological assessment.
Clarification is requested.
Claims 17-18, 22-24, 26-28, 34-35, 37 and 40 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejections-Response to Arguments
Applicant’s arguments filed on January 12, 202 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

A. Claims 16-18, 22-24, 29, 34-35, 38, 39 and 41 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2007/0197878 to Shklarski.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Shklarski teaches systems and methods for monitoring physiological parameters via a wearable device  (Abstract; ¶ 1).
With regard to claims 16, 29 and 41, Shklarski teaches a method of generating a physiological assessment of a subject (as in claim 16, 29 and 41), the method comprising: 
sensing physiological information from the subject via at least one sensor associated with a user-configurable earpiece (as in claim 16), sensing physiological information from the subject via the selected one of the plurality of physiological sensors (as in claim 29) and sensing physiological information from the subject via the one of the plurality of physiological sensors (as in claim 41)  (¶ 62, 72 and 73).
selecting a physiological assessment (from a plurality of physiological assessments) based on an operation of a user-selectable switch by the subject (as in claims 16 and 41) (¶ 22, 36, 39, 40, 42, 62 and 77-80 ). A selection of a mode of operation during which a physiological parameter is assessed is initiated via a user selectable switch.
activating a physiological sensor of a plurality of physiological sensors of a user-configurable earpiece based on an operation of a user-selectable switch by the subject (as in claim 29)  (¶ 30, 36 and 62). One or more sensors are selected for operation during a particular period by configuring the wearable device (¶ 62). The device includes an On/Off button to switch the wearable device On (¶ 30). Wearable devices include any suitable wearable device or any parts of them. As such, upon a user operating the user-selectable switch (on/off) button, at least one of the selected sensors will be activated for operation during a designated period.
activating one of a plurality of physiological sensors on  a user-configurable earpiece that is associated with the selected physiological assessment via a command wirelessly sent to the user-configurable earpiece via a portable telecommunication device (as in claim 41) (¶ 23, 34, 62, 66 and 77). One of the sensors of the wearable device is selected for a particular application. Measurements from said sensor are initiated via a request transmitted wirelessly from a computer network or a computer 
downloading, via a portable telecommunication device, an algorithm specialized for the selected physiological assessment (as in claims 16 and 41) (¶ 23, 26, 34, 40, 68, 77; Figure 4). Customized or individualized programs may be programmed directly into wearable device using wire based or wireless data communication, and/or may be remotely transferred to wearable device.  Remote transmissions are performed via a computer network or a computer connected to the wearable device and/or the medical center server. Per applicant’s Specification, communication devices include computers (see originally filed Specification at pg. 7, lines 26-27).
storing the algorithm in memory associated with the user-configurable earpiece and/or the portable telecommunication device (as in claim 16) (¶ 54, 77).
generating physiological assessment information about the subject by focusing processing on the sensed physiological information that is associated with the selected physiological assessment (as in claim 16), generating physiological assessment information about the subject by focusing processing on the physiological information sensed by the activated physiological sensor (as in claim 41), (¶ 5, 38, 42, 44, 62 and 72-73). The processing and analysis will be performed for the data received from the at least one sensor selected for operation during a particular time. 
wherein the processing is performed by at least one processor executing the at least one algorithm, wherein the at least one processor is associated with the user-configurable earpiece and/or a portable telecommunication device (as in claims 16, 29 and 41) (¶ 5, 19, 21, 38, 40, 77 and 80; Claim 7).
wherein the at least one algorithm is stored in memory associated with the user-configurable earpiece and/or the portable telecommunication device (as in claims 16 and 41) (¶ 5, 19, 21, 38, 77 and 80; Claim 7).
storing the physiological assessment information in data storage associated with the user-configurable earpiece and/or the portable telecommunication device (as in claims 16, 29 and 41) (¶ 43, 68).
 displaying the physiological assessment information via a display of the portable telecommunication device (as in claims 16, 29 and 41) (¶ 17, 34).
With regard to claims 17, 18, 34 and 35 see  Shklarski at ¶ 22. Operation include a one-time operation, operations that occur at multiple times, temporary and permanent operations.
With regard to claims 22 and 37, see  Shklarski at ¶ 20.
With regard to claims 23-24, see  Shklarski at ¶ 5. The method includes processing and analyzing parameter data.
With regard to claim 38, see Shklarski at ¶ 22, 36, 39, 40, 42, 62 and 77-80. A selection of a mode of operation during which a physiological parameter is assessed is initiated via a user selectable switch.
With regard to claim 39, Shklarski teaches processing the physiological information as just described. The recitation in claim 39 of wherein the telecommunication device comprises a subject location sensor is not considered as limiting the scope of the claimed method. The recitation that the processing of the physiological information also comprises processing of the location information from the subject location sensor is not considered as limiting the scope of the claim because there is no recitation that the method requires acquiring information from a subject location sensor.
With regard to claim 40, see Shklarski at ¶ 17, 19, 21, 23 and 34. Location of the patient is detected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
B. Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0197878 to Shklarski as applied to claim 16 in further view of US 2002/0128804 to Geva (cited in the previous office action).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Shklarski teaches a method for monitoring physiological parameters via a wearable device in communication with an external computing device.
However, Shklarski does not teach that the wearable device comprises a motion sensor and detecting subject motion via the motion sensor (as in claim 26) and that the method includes processing subject motion information detected by the motion sensor and the sensed physiological information to reduce motion artifacts that may be present in the sensed physiological information (as in claim 27). Shklarski does not teach that the motion sensor is configured to detect subject head motion (as in claim 28).
Tran teaches a method for monitoring physiological parameters via a wearable device an accelerometer for measuring body motion including head motion (¶ 10, 35, 70, 102 and 115). The 
Shklarski and Tran are directed to methods for monitoring physiological parameters via wearable devices. 
Thus, Shklarski and Tran are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Shklarski with Tran. One would have been motivated to do so and had a reasonable expectation of success in doing so because Shklarski is explicitly directed to determining conditions that may be potentially dangerous to a patient based on the monitored physiological parameters (Shklarski at ¶ 45) and Tran teaches that monitoring body motion provides the advantage of detecting the occurrence of falls and recognizing body motion patterns leading to falls (Tran at ¶ 12). The skilled artisan would recognize that a fall is a potentially dangerous condition and therefore, the skilled artisan would be motivated to modify Shklarski with Tran’s teachings.

35 USC 102 and 103 Rejections-Response to Arguments
Applicant’s arguments filed on January 12, 202 have been considered but are moot since neither Moroney nor Nappholz are relied upon in the current rejection. A new grounds of rejection as necessitated by the claim amendments herein has been set forth. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,589,172 to Williams and US 7,498,749 Bruwer.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A/Examiner, Art Unit 1631       
                                                                                                                                                                                                 /Lori A. Clow/Primary Examiner, Art Unit 1631